Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Scott D. Thorpe, Reg. No. 54,491 on 03/21/2022.

The following claims had been amended: 
This listing of claim will replace all prior versions and listings of claims in the application:
		
1. (Currently Amended) An apparatus for resource management for a parent child workload comprising:
a processor;
a computer-readable storage media storing code executable by the processor to:
organize a plurality of processes into a plurality of process groups, wherein each process group comprises a given parent process and all child processes of the given 
calculate a process cost for each process group by querying each child process for a process history, determining a run time for each process history, and calculating the process cost as a product of the run time and a child task count, wherein the child task count estimates a number of child processes that are executed to complete the process group and the process cost approximates computing resources required to finish a process group;
determine a process level for each process group, wherein a subprocess of a process group has a lower process level in a process hierarchy;
assign a process priority to each process group based on computing resources required to finish the process group as a function of a rank of the process cost for the process group, wherein a process group with a highest process cost is assigned a highest process priority; 
iteratively assign computing resources to subgroups with lower process levels of a given process group with a highest process priority at the given process level;
detect a shortage of computing resources for assignment to subgroups of the given process group with the highest process priority at the given process level;
in response to detecting the shortage of computing resources, terminate a lower process priority process group;
reassign freed computing resources to a higher process priority process group; and
in response to the computing resources being available for a reassignment time interval, automatically restart the terminated lower process priority process group.

2. (Canceled)

3. (Canceled)

4. (Canceled)

5. (Canceled)

6. (Canceled)

7. (Canceled)

8. (Currently Amended) A method for resource management for a parent child workload comprising:
organizing, by use of a processor, a plurality of processes into a plurality of process groups, wherein each process group comprises a given parent process and all child processes of the given parent process, and wherein each process group has a process level;
calculating a process cost for each process group by querying each child process for a process history, determining a run time for each process history, and calculating the process cost as a product of the run time and a child task count, wherein the child task count estimates a number of child processes that are executed to complete the required to finish a process group;
determining a process level for each process group, wherein a subprocess of a process group has a lower process level in a process hierarchy;
assigning a process priority to each process group based on computing resources required to finish the process group as a function of a rank of the process cost for the process group, wherein a process group with a highest process cost is assigned a highest process priority; 
iteratively assigning computing resources to subgroups with lower process levels of a given process group with the highest process priority at a given process level;
detecting a shortage of computing resources for assignment to subgroups of the given process group with the highest process priority at the given process level; 
in response to detecting the shortage of computing resources, terminating a lower process priority process group;
reassigning freed computing resources to a highest process priority process group; and
 in response to the computing resources being available for a reassignment time interval, automatically restarting the terminated lower process priority process group.

9. (Canceled)

10. (Canceled)



12. (Canceled)

13. (Canceled)

14. (Canceled)

15. (Currently Amended) A computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions readable/executable by a processor to cause the processor to:
organize a plurality of processes into a plurality of process groups, wherein each process group comprises a given parent process and all child processes of 
the given parent process, and wherein each process group has a process level;
calculate a process cost for each process group by querying each child process for a process history, determining a run time for each process history, and calculating the process cost as a product of the run time and a child task count, wherein the child task count estimates a number of child processes that are executed to complete the process group and the process cost approximates computing resources required to finish a process group;
determine a process level for each process group, wherein a subprocess of a process group has a lower process level in a process hierarchy;
assign a process priority to each process group based on computing resources required to finish the process group as a function of a rank of the process cost for the process group, wherein a process group with a highest process cost is assigned a highest process priority; 
iteratively assign computing resources to subgroups with lower process levels of a given process group with a highest process priority at the given process level;
detect a shortage of computing resources for assignment to subgroups of the given process group with the highest process priority at the given process level;
in response to detecting the shortage of computing resources, terminate a lower process priority process group;
reassign freed computing resources to a higher process priory process group; and
in response to the computing resources being available for a reassignment time interval, automatically restart the terminated lower process priority process group.

16. (Canceled)

17. (Canceled)

18. (Canceled)

19. (Canceled)

20. (Canceled)

21. (Previously Presented) The apparatus of claim 1, wherein the process priority is an inverse function of the process cost.

22. (Canceled)

23. (Previously Presented) The method of claim 8, wherein the process priority is an inverse function of the process cost.

24. (Canceled) 

25. (Previously Presented) The computer program product of claim 15, wherein the process priority is an inverse function of the process cost.

26. (Canceled)

27. (Previously Presented) The apparatus of claim 1, wherein the process cost is calculated as a product of a square root of the run time and the child task count.

28. (Previously Presented) The method of claim 8, wherein the process cost is calculated as a product of a square root of the run time and the child task count.

29. (Previously Presented) The computer program product of claim 15, wherein the 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLY W. HUARACHA whose telephone number is (571)270-55105510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195


/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195